Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20. Page of 10

 

 

ifUSDC SDNY
UNITED STATES DISTRICT COURT H ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

work

 

 

 

 

Dooce ene neee nee teeeeee eee e eee eeeeeeee x  jparesiep: SEPT 7 2020 1

 

GOGO APPAREL, INC.,

Plaintiff, : MEMORANDUM DECISION
AND ORDER
-against-

19 Civ. 5693 (GBD)
TRUE DESTINY, LLC and DOES 1-10,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Gogo Apparel, Inc. brings this action against Defendants True Destiny, LLC and
Does 1-10 for copyright infringement, unfair competition, and tortious interference with business
relations. (See Compl., ECF No. 1, § 1.) Plaintiff is an apparel wholesaler and supplier that owns
exclusive rights to several graphic artworks for use on textiles and garments, and sells products
bearing these designs for profit. (/d. J§ 9-10.) Defendant True Destiny, LLC is a competitor in
the women’s wholesale apparel market and Defendants Does 1-10 are unidentified affiliated
parties. (/d. §§ 1,4.) Plaintiff alleges that Defendants used one of its copyrighted designs without
authorization. (/d. §§ 17-18.) That is, Defendants allegedly knowingly manufactured and sold
products containing a design that is identical or substantially similar to Plaintiffs design with
Copyright Registration Certificate No. VA 2-120-379. Ud. 4 14, 17-18, 24.)

Defendant True Destiny, LLC (“True Destiny”) moves to (1) disqualify counsel for
Plaintiff based on prior representation of True Destiny and (2) dismiss Count I] of the complaint
for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). (Def.’s Notice of

Mot. to Disqualify Counsel, and to Dismiss Count II of the Compl. Pursuant to Fed. R. Civ. P.

 
Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20 Page 2 of 10

12(b)(6), ECF No. 16.) True Destiny’s motions to disqualify Plaintiff's counsel and dismiss Count
II for failure to state a claim are GRANTED.
I. DEFENDANT’S MOTION TO DISQUALIFY COUNSEL IS GRANTED

The power of district courts to disqualify counsel is grounded in the need to “preserve the
integrity of the adversary process.” Bd. of Ed. of City of New York v. Nyquist, 590 F.2d 1241, 1246
(2d Cir. 1979). In considering disqualification motions, courts must balance “a client’s right freely
to choose his counsel” against “the need to maintain the highest standards of the profession.” Gov't
of India v. Cook Indus., Inc., 569 F.2d 737, 739 (2d Cit. 1978). Courts should be mindful of the
fact that such motions are “often interposed for tactical reasons . . . [a]Jnd even when made in the
best of faith, such motions inevitably cause delay.” Nyquist, 590 F.2d at 1246. However,
disqualification of counsel is appropriate where prior representation of the adverse party would
tend to taint the trial. See id. Ultimately, disqualification is “committed to the sound discretion of
the district court.” Purgess v. Sharrock, 33 F.3d 134, 144 (2d Cir. 1994).

In cases of successive representation, an attorney may be disqualified from representing a
client if:

(1) the moving party is a former client of the adverse party’s counsel;

(2) there is a substantial relationship between the subject matter of the counsel’s

prior representation of the moving party and the issues in the present lawsuit; and

(3) the attorney whose disqualification is sought had access to, or was likely to have

had access to, relevant privileged information in the course of his prior

representation of the client.
Evans v. Artek Sys. Corp., 715 F.2d 788, 791 (2d Cir. 1983). To satisfy the substantial relationship
test, the moving party must demonstrate that the actions involve issues that are “identical” or
“essentially the same.” Gov't of India, 569 F.2d at 740. “It is the congruence of factual matters,

rather than areas of law, that establishes a substantial relationship between representations for

disqualification purposes.” Revise Clothing, Inc. v. Joe's Jeans Subsidiary, Inc., 687 F. Supp. 2d

 
Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20 Page 3 of 10

381, 392 (S.D.N.Y. 2010) (quoting U.S. Football League v. Nat'l Football League, 605 F. Supp.
1448, 1460 n.26 (S.D.N.Y. 1985)).

As an initial matter, True Destiny does not move to disqualify Plaintiff's counsel based on
his or his law firm’s prior representation of True Destiny. Rather, True Destiny points to the fact
that a different attorney at Plaintiff's counsel’s law firm—Kakar, P.C.—represented True Destiny
in several fabric design copyright actions when previously employed at True Destiny’s counsel’s
law firm—Feldman Law Group, P.C. (Def. True Destiny, LLC’s Mem. of Law in Supp. of Mot.
to Disqualify Counsel, and to Dismiss Count II of the Complaint Pursuant to Fed. R. Civ. P.
12(b)(6) “MTD Mem.”), ECF No. 19, at 2.) The attorney in question—Kalpana Nagampalli—

has not filed an appearance in the instant action.!

Still, an “attorney’s conflicts are ordinarily
imputed to [her] firm based on the presumption that ‘associated’ attorneys share client
confidences.” Hempstead Video, Inc. v. Inc. Vill. of Valley Stream, 409 F.3d 127, 133 (2d Cir.
2005). This presumption may be rebutted where law firms have screening procedures or ethical
walls that effectively protect against any sharing of confidential information. /d. at 138. Plaintiff's
counsel, however, does not describe any ongoing efforts or procedures to maintain separate files
or refrain from exchanging confidences with Nagampalli related to the instant action and her prior
representation of True Destiny. Nagampalli simply alleges that she is not counsel of record and
was not “involved in the investigation, evaluation, client relation, or case development of the
instant matter.” (Decl. of Kalpana Nagampalli, Esq. in Opp’n to Def.’s True Destiny, LLC’s Mot.

to Disqualify Pl.’s Counsel (“Nagampalli Decl.”), ECF No. 21, § 2.) Moreover, Kakar, P.C. is a

two-person law firm. Even the strictest screening procedures are unlikely to effectively remove

 

' Nagampalli does represent Plaintiff in a similar action filed in this district against a different clothing
manufacturer. (Decl. of Jonathan J. Ross in Supp. of Def.’s Mot. to Disqualify Counsel, and to Dismiss
Count II of the Compl. Pursuant to Fed. R. Civ. P. 12(b)(6), Ex. B, ECF No. 18-2.)

3

 
Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20 Page 4 of 10

all risk of inadvertent disclosure and appearance of impropriety in such a small firm. See Filippi
v. Elmont Union Free Sch. Dist. Bd. of Educ., 722 F. Supp. 2d 295, 307-08 (E.D.N.Y. 2010); see
also Energy Intelligence Grp., Inc. v. Cowen & Co., LLC, No. 14 CIV. 3789 (NRB), 2016 WL
3920355, at *6 (S.D.N.Y. July 15, 2016) (collecting cases). Accordingly, Plaintiff's counsel has
not sufficiently rebutted the presumption of an imputed conflict.

Turning to the elements for disqualification, the parties do not dispute that Nagampalli was
counsel to True Destiny on multiple fabric copyright infringement lawsuits during her employment
at Feldman Law Group, P.C., which ended in 2017. Plaintiff, however, argues that the second
and third criteria under the Evans test have not been met. Specifically, Plaintiff contends there is
no substantial relationship between the present case and the prior representations because the
actions involve different copyrights and garments, and True Destiny identifies no proprietary or
privileged information shared with Nagampalli in the prior actions. (Mem. of Law in Opp’n to
Def. True Destiny, LLC’s Mot. for Disqualification and Mot. to Dismiss Count II of the Compl.
(“MTD Opp’n”), ECF No. 20, at 3.)

The present action and prior representations are substantially related. All involve claims
of copyright infringement specifically related to Defendant’s fabric designs. At a minimum, how
True Destiny develops its fabric designs for use in women’s apparel would have been a material
factual issue in the previous actions. The same holds true in the current litigation, regardless of
whether the copyright and specific garment at issue differ. True Destiny’s process of developing
graphic artwork for use on its women’s clothing will be critical to determining whether it violated
Plaintiff's copyright and adjudicating Plaintiff's claims. Moreover, the circumstances presented

here are analogous to those in Miroglio, S.P.A. v. Morgan Fabrics Corp., 340 F. Supp. 2d 510

 

* Plaintiff argues but Nagampalli did not file an appearance as counsel in the prior litigation, but does not
deny that she worked on those matters. (See MTD Mem. at 2-3, 7; Nagampalli Decl. ff 6-13.)

4

 
Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20 Page 5 of 10

(S.D.N.Y. 2004), where the court similarly found a substantial relationship between
representations that involved copyrights for fabric design. In Méiroglio, plaintiff's counsel
represented the defendant in three fabric copyright actions, before representing the plaintiff in the
fabric copyright suit at issue. Miroglio, 340 F. Supp. 2d at 513. The court found that “[i]n order
to competently represent [the former client] on these issues, a reasonable attorney would be
expected to acquire a minimum base of knowledge about how [the former client] goes about
creating designs.” Jd. Based on this factual overlap, the court concluded that the representations
were substantially related. Moreover, the court reached this conclusion while declining to make a
finding as to whether the specific fabric design relevant to the contested representation was also
the subject of a prior representation. /d.

When a substantial relationship exists between successive representations, the “movant is
entitled to the benefit of an irrebuttable presumption that confidences were shared” and the third
prong of Evans is satisfied. United States v. Prevezon Holdings Ltd., 839 F.3d 227, 240 (2d Cir.
2016). A court “should not require proof that an attorney actually had access to or received
privileged information while representing the client in a prior case.” Gov't of India, 569 F.2d at
740. Plaintiff attempts to improperly shift the burden to True Destiny to prove that such
information was shared. (See MTD Opp’n at 6.) This Court need not “inquir[e] into whether
confidential information was actually transmitted.” Prevezon, 839 F.3d at 241 (citing US.
Football League, 605 F. Supp. at 1461). In any event, True Destiny’s submissions demonstrate
that Nagampalli was likely privy to confidential information in the course of her prior
representation of True Destiny, despite her assertions to the contrary. Submitted billing records
from one invoice dated February 29, 2016 indicate that Nagampalli was involved in preparing

discovery responses, document production, development of defense strategy, and general factual

 
Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20 Page 6 of 10

development. (See Decl. of Pirkash Mirchandani in Supp. of Def.’s Mot. to Disqualify Counsel,
and to Dismiss Count II of the Compl. Pursuant to Fed. R. Civ. P. 12(b)(6), ECF No. 17, at 8-10.)
True Destiny’s motion to disqualify Plaintiffs counsel is granted.

I. DEFENDANT’S MOTION TO DISMISS COUNT I IS GRANTED

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff
must demonstrate “more than a sheer possibility that a defendant has acted unlawfully”; stating a
facially plausible claim requires the plaintiff to plead facts that enable the court “to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd. (citation omitted).
The factual allegations pled must therefore “be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555 (citation omitted).

A district court must first review a plaintiff's complaint to identify allegations that,
“because they are no more than conclusions, are not entitled to the assumption of truth.” Jgbal,
556 U.S. at 679. The court then considers whether the plaintiff’s remaining well-pleaded factual
allegations, assumed to be true, “plausibly give rise to an entitlement to relief.” Jd.; see also
Targum y. Citrin Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3
(S.D.N.Y. Nov. 19, 2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable
inferences in the non-moving party’s favor. See N.J. Carpenters Health Fund y. Royal Bank of
Scot. Grp., PLC, 709 F.3d 109, 119-20 (2d Cir. 2013).

Plaintiff's complaint consists of two counts. In Count I, Plaintiff alleges copyright
infringement under the Copyright Act, 17 U.S.C. §§ 101 et seq. In Count II, Plaintiff brings a state

law claim for unfair competition. True Destiny argues that Plaintiff does not state a valid claim
Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20 Page 7 of 10

under Count II, because Plaintiff's unfair competition claim is preempted by the Copyright Act.
(MTD Mem. at 6-8.)

The Copyright Act preempts state law claims when “(1) the particular work to which the
claim is being applied falls within the type of works protected by the Copyright Act under 17
U.S.C. §§ 102 and 103, and (2) the claim seeks to vindicate legal or equitable rights that are
equivalent to one of the bundle of exclusive rights already protected by copyright law under 17
U.S.C. § 106.” Briarpatch Ltd. L.P v. Phoenix Pictures, Inc., 373 F.3d 296, 305 (2d Cir. 2004);
see 17 U.S.C. § 301(a). “The first prong of this test is called the subject matter requirement, and
the second prong is called the general scope requirement.” /d. The fabric design at issue in this
action meets the subject matter requirement. Two-dimensional graphic artwork is indisputably
protected under Section 102 of the Copyright Act. See 17 U.S.C. § 102(a)(5).

The general scope requirement is satisfied when “the state-created right may be abridged
by an act that would, by itself, infringe one of the exclusive rights provided by federal copyright
law.” Briarpatch, 373 F.3d at 305 (citing Computer Assocs. Int'l, Inc. v. Altai, Inc., 982 F.2d 693,
716 (2d Cir.1992)). If the state law claim requires an “extra element . . . instead of or in addition
to the acts of reproduction, performance, distribution or display,” the claim does not “lie within
the general scope of copyright.” Barclays Capital Inc. v. Theflyonthewall.com, Inc., 650 F.3d 876,
893 (2d Cir. 2011) (quoting Altai, 982 F.2d at 716). Courts, however, take a “restrictive view of
what extra elements transform an otherwise equivalent claim into one that is qualitatively different
from a copyright infringement claim.” Briarpatch, 373 F.3d at 306.

Plaintiff's unfair competition claim is simply a repackaged copyright claim. Under New
York law, unfair competition requires the plaintiff to establish that the defendant “(1)

‘misappropriated the plaintiffs labors, skills, expenditures, or good will’; and (2) ‘displayed some

 
Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20 Page 8 of 10

element of bad faith in doing so.’” Apple Mortg. Corp. v. Barenblatt, 162 F. Supp. 3d 270, 284
(S.D.N.Y. 2016) (quoting Barbagallo v. Marcum LLP, 820 F.Supp.2d 429, 446 (E.D.N.Y.2011)).
Courts have routinely held that unfair competition claims based on copyrighted materials are
preempted by the Copyright Act. To avoid preemption, Plaintiffs allegations of unfair
competition “must be something different from copying, or the fruits of copying, or the intent or
bad faith that can be inferred from the act of copying; if the harm arises from the simple fact of
copying, the claim falls within the Copyright Act and is preempted.” Eyal R.D. Corp. v. Jewelex
New York Ltd., 784 F. Supp. 2d 441, 447 (S.D.N.Y. 2011) (citing Altai, 982 F.2d at 717 (collecting
cases)). Plaintiff cannot rely on the requirement to prove bad faith. Awareness or intent “are not
extra elements that make a state law claim qualitatively different.” Briarpatch, 373 F.3d at 306
(citing Nat'l Basketball Ass'n v. Motorola, Inc., 105 F.3d 841, 851 (2d Cir.1997); Altai, 982 F.2d
at 717).

Plaintiff argues that unfair competition requires the extra element of “competition in the
marketplace or similar actions designed for commercial benefit.” (MTD Opp’n at 8.) Even if true,
such a requirement does not transform Plaintiffs allegation into one qualitatively different from
copyright infringement. True Destiny’s alleged use of Plaintiff's copyrighted property to compete
with Plaintiff is the very essence of an infringement claim. See Orange Cty. Choppers, Inc. v.
Olaes Enterprises, Inc., 497 F. Supp. 2d 541, 556 (S.D.N.Y. 2007). At its core, Plaintiffs claim
is for what is known as “reverse passing off,” where the producer misrepresents someone else’s
goods or services as his own. Shepard v. European Pressphoto Agency, 291 F. Supp. 3d 465, 476
(S.D.N.Y. 2017) (quoting Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003)).

“It is well-settled that a claim for reverse passing off predicated on the theory that defendant's

 

 
Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20 Page 9 of 10

product replicates plaintiff's expressions contains no extra element and is therefore preempted.”
Silverstein v. Penguin Putnam, Inc., 522 F. Supp. 2d 579, 608 (S.D.N.Y. 2007) (collecting cases).
Plaintiff also argues that its unfair competition claim includes an allegation of breach of
contract or breach of fiduciary duty. (MTD Opp’n at 9-10.) However, Plaintiff does not
adequately allege either of these in its complaint. Plaintiff claims that:
Clients of Plaintiff and members of the apparel community, including possibly
DOE retailer defendants named herein, take design samples with the understanding
and agreement that they will only utilize Plaintiff to reproduce Plaintiff's sampled
designs should the sampling party wish to do so, and will not seek to make minor
changes to Plaintiffs proprietary work to reproduce the same elsewhere, and/or use
those designs in furtherance of their business in violation of both their implicit and
explicit contractual agreement with Plaintiff and Plaintiff's copyrights.
(Compl. § 11.) Plaintiff also claims that:
Upon information and belief, Defendants have access to the [copyrighted design],
including without limitations: (a) access through Plaintiff's showroom; access
through authorized and unauthorized copies (in digital and hardcopy format); (c)
access through fit samples, sales samples, swatches, paper CADs and other samples
form Plaintiff; (d) access through their customers and/or suppliers, and/or (e) access
through product bearing the [copyrighted design] rightfully and legally sold to
retailers.
(Compl. § 16.) Plaintiff alleges no facts even remotely suggesting a fiduciary relationship with
True Destiny. Further, Plaintiffs allegations regarding any contractual relationship with True
Destiny are plainly insufficient. Plaintiff claims that design samples taken from Plaintiff have
“implicit and explicit” contractual obligations, but also contemplates the possibility that True
Destiny accessed Plaintiff's copyrighted design through methods other than receipt of samples.
Moreover, even if Plaintiff had adequately alleged breach of contract by True Destiny, the
underlying conduct is still prohibited by the Copyright Act. True Destiny’s alleged promise to not

infringe on Plaintiff's copyright “is the same as its duty to comply with the copyright law, and is

therefore preempted by it.” Shepard, 291 F. Supp. 3d at 475.

 
 

Case 1:19-cv-05693-GBD Document 26 Filed 09/17/20 Page 10 of 10

II. CONCLUSION
Defendant’s motion to dismiss, (ECF No. 16), is GRANTED. Plaintiff's counsel and his
law firm, Kakar, P.C., are disqualified and Count II of Plaintiff's complaint is hereby dismissed

without leave to amend. The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York
September 17, 2020
SO ORDERED.
Oe ee 6. DMs
GHORGE B. DANIELS
United States District Judge

 

10

 
